NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 22, 2014*
                              Decided September 22, 2014

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge                              

No. 13‐2411

JANET FENNERTY,                                    Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 1:11–cv–08815
BOARD OF EDUCATION OF THE CITY
OF CHICAGO, et al.,                                John J. Tharp, Jr.,
     Defendants‐Appellees.                         Judge.

                                        O R D E R

        Janet Fennerty, along with dozens of other Chicago public school teachers, was
laid off in June 2011. She filed a lawsuit claiming that the Board of Education violated
her right to procedural due process when it laid her off without first allowing her “to
demonstrate that she is qualified to fill a vacant position in preference to new hires.” As



       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2411                                                                           Page 2

a tenured teacher, she alleged, she was entitled to “continue her employment in any
position she was qualified and able to fill” within CPS. (Fennerty also raised another
federal claim, which she later withdrew, and several claims under state law—including
that the Board had discharged her in bad faith—over which the district court declined
to exercise supplemental jurisdiction. Fennerty does not challenge this ruling on appeal,
so we need not say more about it.) The district court dismissed Fennerty’s suit for
failure to state a claim. We affirm the dismissal.

        This appeal was briefed before we decided Price v. Board of Education of Chicago,
755 F.3d 605 (7th Cir. 2014), which puts to rest Fennerty’s due‐process claim, the only
claim before us. We held in Price that because of the 1995 amendments to the
tenured‐teacher statute, 105 ILL. COMP. STAT. 5/34–84, tenured teachers “no longer have
a property interest in their jobs that allows them to seek out and fill any vacancies in
CPS before being laid off.” Id. at 609–10. Fennerty has acknowledged that decision in a
letter to the court, see FED. R. APP. P. 28(j), but she says that her situation is different
because, unlike the plaintiff in Price, she alleged in her complaint that the Board had
laid her off in bad faith. We declined in Price to consider the argument that the Board’s
“massive economic layoff” of Chicago teachers was in bad faith because the plaintiff
had not raised that argument in her complaint. 755 F.3d at 606, 611. Fennerty did allege
that she was discharged in bad faith as retaliation for her actions as a member of a local
school council, but the district court concluded that she did not base her due‐process
claim on that theory. 

        We agree with the district court. The claim before us is identical to the
due‐process claim that we rejected in Price. Fennerty’s due‐process claim originally
incorporated by reference allegations that the Board had removed her in bad faith. But
her response to the Board’s motion to dismiss omits all reference to bad faith in
discussing her due‐process claim; instead, the response asserts only a procedural right,
protected by the Due Process Clause, to “show she can do the work required of any
open position before she can be laid off.” Moreover, Fennerty emphasizes this narrow
legal contention by telling us in her appellate brief that this appeal concerns only
“[w]hether teachers who are granted tenure under 105 ILCS 5/34–84 have a property
right in their continued employment” and “[w]hether under the Due Process Clause a
tenured teacher—prior to her layoff—can protect her continued employment by
showing there is a vacant teaching position she is qualified to fill.” As we have said,
both of those issues—neither of which depends on the truth of the stated reason for
Fennerty’s layoff—were decided in Price. 755 F.3d at 609–10.
No. 13‐2411                                                                         Page 3

        At one point in her appellate brief, Fennerty does try to recast her due‐process
claim by contending that the Board’s refusal to place her in “an open position prior to
laying her off” demonstrates as a matter of law that the Board discharged her in bad
faith. That understanding of “bad faith” runs headlong into our holding in Price that the
Board may lay off tenured teachers without first allowing them to fill vacant positions.
Had Fennerty instead pressed a claim that the Board violated her right to due process
by discharging her, under the guise of a layoff, as retaliation for her actions as a
member of a local school council, see, e.g., Ferkel v. Bd. of Educ. of Chicago, 11 C 09322,
2014 WL 2209004, at *6–8 (N.D. Ill. May 28, 2014), her case would be distinguishable
from Price. But her appellate brief makes clear that “[t]he claims related to that
retaliation are not before this Court.”

                                                                              AFFIRMED.